IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-51117
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HECTOR RAUL CASTILLO-REZA,
also known as Hector Raul Castillo,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. SA-01-CR-110-ALL-EP
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Hector Raul Castillo-Reza appeals his conviction and

sentence for illegally reentering into the United States

following deportation after the commission of an aggravated

felony, in violation of 8 U.S.C. § 1326 (a) & (b).     He contends

that the Immigration and Nationality Act’s (INA) derivative

citizenship provisions violate his right to equal protection

under the Fifth Amendment because disparate treatment is afforded

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51117
                                -2-

to children based on their parents’ marital status at the time of

the child’s birth.   Castillo-Reza acknowledges that his argument

is foreclosed by this court’s decision in United States v.

Cervantes-Nava, 281 F.3d 501 (5th Cir.), cert. denied, 122 S. Ct.
2379 (2002), but he seeks to preserve the issue for further

Supreme Court review.

     As Castillo-Reza concedes, this court can not alter the

derivative citizenship requirements of the INA for purposes

conferring citizenship on an alien, despite a presumed equal

protection violation.   See id. at 503-06.   Accordingly, Castillo-

Reza’s conviction and sentence are AFFIRMED.